Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Compact Prosecution 
The Examiner’s primary reference is a strong one, very similar to Applicant’s claimed invention. 


    PNG
    media_image1.png
    522
    448
    media_image1.png
    Greyscale
 If Applicant incorporates detailed features from Fig. 12, the amended claims probably will overcome the existing rejections on the record. 

However, the primary reference is a strong one.  Applicant is encouraged to schedule an interview with the Examiner to discuss Applicant’s proposals.  It will be an opportunity for Applicant to educate the Examiner on the significant differences between Siegel and Applicant’s disclosed invention, if there are any. 

Title 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Siegel (US 20090220124 A1).
A non-transitory computer-readable recording medium having stored therein a performance display program that causes a computer to execute a process, the process comprising: 
determining a position of a joint of a performer based on a sensing result by a sensor (

    PNG
    media_image2.png
    621
    449
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    680
    472
    media_image3.png
    Greyscale

“As illustrated in FIG. 6A, a basic human body model 800 for diving competitions will typically include elements corresponding to the head 802, shoulders 804, elbows 806, wrists 808, hands 810, waist 812, hips 814, knees 816, ankles 818 and feet 820. As will be appreciated, depending on the particular event, additional points of reference relating to the subject's body and/or associated equipment may be added or deleted as needed. As illustrated in FIGS. 6B and 6C, the basic human body model can then be superimposed on the captured video frame and adjusted as described above to provide an accurate representation of the diver's positioning in that frame.”  Siegel ¶ 75. 
“A first type of mechanical motion capture involves the use of ‘exo-skeletons,’ i.e., a suit or assembly composed of a group of metallic structures linked by accelerometers or other sensors located at the major joints. The exo-skeleton is, in turn, connected to an interface that allows for directly retrieving the positional and rotational data from each of the sensors. Such systems have obvious drawbacks in that the exo-skeletons can be expensive, cumbersome and tend to restrict natural motion by its mere presence and exert non-negligible forces on the athlete's joints. Despite these drawbacks, exo-skeleton assemblies have the advantage of yielding immediate joint angle values within a capture space without any intermediate processing to calculate such data and improving their utility for real-time motion capture systems.”  Siegel ¶ 41.
an array of magnetic receivers placed on the joints of the subject, with each receiver being linked to a computer. The magnetic receivers, in combination with a nearby magnetic transmitter, allows for the measurement of the spatial relationship of the sensors within the array. As with the exo-skeleton systems, however, the electro-magnetic suits tended to be cumbersome and, without the use of wireless transmission, included a high risk of entanglement in the cables necessary to transmit the spatial data to the computer. Wireless or not, the electro-mechanical systems are subject to interference from any external magnetic fields or metallic objects, a sensitivity that further limits the range of use and/or the quality of the data obtained. Further, as will be appreciate by those skilled in the art, unlike the exo-skeleton systems, in electro-mechanical systems the rotational values of the joints are not retrieved directly and must, therefore, be computed from the relative positions of the corresponding sensors.”  Siegel ¶ 42.
“There is increasing interest in motion capture from video, due in part to its reduced requirements in terms of the hardware required and its applicability to a wide range of activities. Video motion capture systems would reduce or eliminate the need for specialized markers and/or sensors as well as overcoming the various system-related constraints inherent in the use of the marker and/or sensor dependent systems.”  Siegel ¶ 48.
A camera, marker, and/or exo-skeleton system may be parts a sensor system.); 
calculating an angle formed by a joint used for scoring an element of an athletic event by using calculation information regarding a calculation formula for calculating the angle and the determined position of the joint of the performer (
“For example, if a dive is to be performed in a pike position, deviations in the alignment of the hips, knees and ankles corresponding to a bend at the knees of more than some predetermined value of, for example, 10.degree., would result in a deduction of 0.5 from the dive score. Similar analysis could be 
“Mathematical terms" are the various motion parameters that are used to allow such 3D modeling of the motion of the human body through a full range of motion including, for example, the angles and relative rotation of each joint of the body.”  Siegel ¶ 40. 
“As illustrated in FIG. 8, for those instances in which a range of positions are deemed acceptable, e.g., the diver's arms can be held within a defined range of angles, a modified outline 904 can be utilized to incorporate this flexibility in the positioning and thereby avoid unwarranted deductions from the diver's score. “  Siegel ¶ 77.  
    PNG
    media_image4.png
    694
    455
    media_image4.png
    Greyscale

Regarding “calculation information regarding a calculation formula for calculating the angle and the determined position of the joint of the performer”: 
“Despite these drawbacks, exo-skeleton assemblies have the advantage of yielding immediate joint angle values within a capture space without any intermediate  ¶ 41.
Further, as will be appreciate by those skilled in the art, unlike the exo-skeleton systems, in electro-mechanical systems the rotational values of the joints are not retrieved directly and must, therefore, be computed from the relative positions of the corresponding sensors.”  Siegel ¶ 42.
“There is increasing interest in motion capture from video, due in part to its reduced requirements in terms of the hardware required and its applicability to a wide range of activities. Video motion capture systems would reduce or eliminate the need for specialized markers and/or sensors as well as overcoming the various system-related constraints inherent in the use of the marker and/or sensor dependent systems.”  Siegel ¶ 48. ); and 
displaying a performance image of the performer acquired from a camera and a scoring image having the angle displayed on a 3D model image of the performer which is generated according to the sensing result so as to be compared with each other (
Figs. 6B-C.
“For the purposes of this disclosure, a ‘3D representation of the motion’ means a three dimensional representation of the captured subject motion whereby each image frame of the modeled motion reflects, with sufficient accuracy, the actual orientation of the subject throughout the original motion. "Mathematical terms" are the various motion parameters that are used to allow such 3D modeling of the motion of the human body through a full range of motion including, for example, the angles and relative rotation of each joint of the body.”  Siegel ¶ 40.
“The 3D model may then be used to predict positioning space, and by projecting it onto the image, provide a means for defining of regions where body's extremities are expected to be located.”  Siegel ¶ 51.).

    PNG
    media_image2.png
    621
    449
    media_image2.png
    Greyscale
The Examiner views the collection that comprises 3D joint points is a 3D model as shown in Fig. 6B.  If a 3D model requires an avatar model of the performer, Siegel does not explicitly teach it. 
The Examiner takes an Official Notice that it would have been well-known in the art that a 3D avatar may be created to represent a person based on captured information about joints.  The benefits of combining this well-known knowledge would have been that generated images may be more attractive and/or interesting.  It would have made comparison easier for some viewers.

Regarding Claim 2, Siegel discloses The non-transitory computer-readable recording medium according to claim 1, 
wherein the determining includes, by referring to previously measured and stored joint information for determining a position of a joint of the performer, determining the position of the joint of the performer on the performance image (
	In order to using joint information, the joint information has been previously measured and stored.
Further, Siegel states “Position recovery using a human body model can also be referred to as ‘analysis-by-synthesis’ in which the model is used to predict the positioning, or a limited range of positioning, that can be anticipated in the next video frame with the features of the synthetic model in the predicted positioning being matched to the collected data in order to determine the correct positioning.”  Siegel ¶ 50. ).

Regarding Claim 3, Siegel discloses The non-transitory computer-readable recording medium according to claim 1, wherein the process further comprises: 
receiving a designation of a specific time during a performance of the performer (	Siegel Figs. 6B-C.
“The apparatus and methods can also be utilized for training purposes, allowing the athletes and coaches to review and compare a variety of attempts and thereby fine-tune the athletes' performance by identifying, with precision, those portions of the dive or element that warrant correction and the success of the athlete in achieving the desired correction.”  ¶ 27.
“Alternatively, the deviation information and/or associated images may be provided to event judges who may accept or reject noted deviations and/or make further stylistic adjustments to the subject's score before the score becomes official, thereby improving the transparency and/or providing for review and contemporaneous challenges of the scoring process.”  ¶ 74.
The Examiner takes an Official Notice that it would have been well-known in the art that one may specify a specific time to review a specific segment of a video.  The benefits of combining this well-known knowledge would have been that a user may quickly access the information he/she needs. ); and 
displaying the selected performance image and the scoring image so as to be compared with each other by using the angle at the specific time (Siegel Figs. 6B-C.).

Regarding Claim 4, Siegel discloses The non-transitory computer-readable recording medium according to claim 3, wherein the process further comprises: 
calculating angles at times previous to and next to the specific time (
Siegel Figs. 6B-C.
“As illustrated in FIGS. 6B and 6C, the basic human body model can then be superimposed on the captured video frame and adjusted as described above to provide an accurate representation of the diver's positioning in that frame.”  Siegel ¶ 75.
“More specifically, tracking requires the ability to locate and identify reference or ‘key’ points on the tracked object, e.g., points corresponding to the hands, elbows, feet, knees, hips, pelvis, etc. of a diver, from frame to frame throughout the entire motion sequence.”  Siegel ¶ 40. 
“Although single frames are illustrated for purposes of the discussion herein, as will be appreciated by those skilled in the art, the motion capture for each dive will include a sequence of such frames encompassing the period from the diver's initial approach through the entry. As will also be appreciated, increased frame rates will tend to provide more accurate results, but it is anticipated that the benefits of increased frame rate will be quickly offset by the need for additional computation. Accordingly, it is expected that a frame rate of between about 20 frames per second and about 50 frames per second will provide satisfactory results while keeping the computational load reasonable although higher frame rates will tend to improve the precision of the resulting HBM.”  Siegel ¶ 77. ); and 
generating a new scoring image with regard to each of the previous and next angles (Id.).

The non-transitory computer-readable recording medium according to claim 1, wherein the process further comprises: 
referring to a storage unit that stores the joint used for scoring a corresponding element and the calculation information in relation to each of elements to determine the joint and the calculation information corresponding to a selected element (
“For example, if a dive is to be performed in a pike position, deviations in the alignment of the hips, knees and ankles corresponding to a bend at the knees of more than some predetermined value of, for example, 10.degree., would result in a deduction of 0.5 from the dive score. Similar analysis could be applied to identify instances of over-rotation, under-rotation, crossed ankles or other asymmetrical positioning of the limbs and/or other deviations from the proper execution of the intended dive that would merit deductions from the dive score.”  Siegel ¶ 76
“Mathematical terms" are the various motion parameters that are used to allow such 3D modeling of the motion of the human body through a full range of motion including, for example, the angles and relative rotation of each joint of the body.”  Siegel ¶ 40. 
“As illustrated in FIG. 8, for those instances in which a range of positions are deemed acceptable, e.g., the diver's arms can be held within a defined range of angles, a modified outline 904 can be utilized to incorporate this flexibility in the positioning and thereby avoid unwarranted deductions from the diver's score. “  Siegel ¶ 77.  ); and 
calculating the angle used for scoring the selected element by using the determined calculation information (Id.).

Regarding Claim 7, Siegel discloses A performance display method comprising: 
determining a position of a joint of a performer based on a sensing result by a sensor, using a processor (See Claim 1 rejection for detailed analysis.); 
calculating an angle formed by a joint used for scoring an element of an athletic event by using calculation information regarding a calculation formula for calculating the angle and the determined position of the joint of the performer, using the processor (See Claim 1 rejection for detailed analysis.); and 
displaying a performance image of the performer acquired from a camera and a scoring image having the angle displayed on a 3D model image of the performer which is generated according to the sensing result so as to be compared with each other, using the processor (See Claim 1 rejection for detailed analysis.).

Regarding Claim 8, Siegel discloses The performance display method according to claim 7, 
wherein the determining includes, by referring to previously measured and stored joint information for determining a position of a joint of the performer, determining the position of the joint of the performer on the performance image (See Claim 2 rejection for detailed analysis.).

Regarding Claim 9, Siegel discloses The performance display method according to claim 7, further comprising: 
receiving a designation of a specific time during a performance of the performer; and displaying the selected performance image and the scoring image so as to be compared with each other by using the angle at the specific time (See Claim 3 rejection for detailed analysis.).

The performance display method according to claim 9, further comprising: calculating angles at times previous to and next to the specific time; and generating a new scoring image with regard to each of the previous and next angles (See Claim 4 rejection for detailed analysis.).

Regarding Claim 11, Siegel discloses The performance display method according to claim 1, further comprising: referring to a storage unit that stores the joint used for scoring a corresponding element and the calculation information in relation to each of elements to determine the joint and the calculation information corresponding to a selected element; and calculating the angle used for scoring the selected element by using the determined calculation information (See Claim 5 rejection for detailed analysis.).

Regarding Claim 13, Siegel discloses A performance display apparatus comprising: a memory; and a processor coupled to the memory and configured to: 
store calculation information regarding a calculation formula for calculating an angle formed by a joint used for scoring an element of an athletic event (See Claim 1 rejection for detailed analysis.), 
determine a position of a joint of a performer based on a sensing result by a sensor (See Claim 1 rejection for detailed analysis.), 
calculate the angle by using the determined position of the joint of the performer and the calculation information (See Claim 1 rejection for detailed analysis.), and 
display the performance image of the performer acquired from a camera and a scoring image having the angle displayed on a 3D model image of the performer which is generated according to the sensing result so as to be compared with each other (See Claim 1 rejection for detailed analysis.).

Regarding Claim 14, Siegel discloses The performance display apparatus according to claim 13, wherein the processor is further configured to: 
by referring to previously measured and stored joint information for determining a position of a joint of the performer, determine the position of the joint of the performer on the performance image (See Claim 2 rejection for detailed analysis.).

Regarding Claim 15, Siegel discloses The performance display apparatus according to claim 1, wherein the processor is further configured to: 
receive a designation of a specific time during a performance of the performer (See Claim 3 rejection for detailed analysis.); and 
display the selected performance image and the scoring image so as to be compared with each other by using the angle at the specific time (See Claim 3 rejection for detailed analysis.).

Regarding Claim 16, Siegel discloses The performance display apparatus according to claim 15, wherein the processor is further configured to: 
calculate angles at times previous to and next to the specific time (See Claim 4 rejection for detailed analysis.); and 
generate a new scoring image with regard to each of the previous and next angles (See Claim 4 rejection for detailed analysis.).

Regarding Claim 17, Siegel discloses The performance display apparatus according to claim 1, wherein the processor is further configured to: 
refer to a storage unit that stores the joint used for scoring a corresponding element and the calculation information in relation to each of elements to determine the joint and the calculation information corresponding to a selected element (See Claim 5 rejection for detailed analysis.); and 
calculate the angle used for scoring the selected element by using the determined calculation information (See Claim 5 rejection for detailed analysis.).


Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Siegel (US 20090220124 A1) in view of Haskell (US 20130201212 A1).
Regarding Claim 6, Siegel discloses The non-transitory computer-readable recording medium according to claim 1, wherein the process further comprises:
 referring to scoring information that stores an angle used for scoring the element and a scoring criterion determined in accordance with a difference from the angle in a related manner (
“For example, if a dive is to be performed in a pike position, deviations in the alignment of the hips, knees and ankles corresponding to a bend at the knees of more than some predetermined value of, for example, 10.degree., would result in a deduction of 0.5 from the dive score. Similar analysis could be applied to identify instances of over-rotation, under-rotation, crossed ankles or other asymmetrical positioning of the limbs and/or other deviations from the proper execution of the intended dive that would merit deductions from the dive score.”  Siegel ¶ 76

“As illustrated in FIG. 8, for those instances in which a range of positions are deemed acceptable, e.g., the diver's arms can be held within a defined range of angles, a modified outline 904 can be utilized to incorporate this flexibility in the positioning and thereby avoid unwarranted deductions from the diver's score. “  Siegel ¶ 77.); and 
Figs. 6B-C.).
However, Siegel does not explicitly disclose in accordance with the scoring criterion corresponding to the calculated angle, changing a display color of the angle when the performance image and the scoring image are displayed so as to be compared with each other. 
Haskell discloses in accordance with a highlighting criterion corresponding to the calculated angle, changing a display color of the angle when the calculated angle is displayed (Haskell states “It highlights when joint line to segment angles are not within anatomic norms to draw attention to the user that a deformity exists close to the joint.”  Haskell ¶ 96. 
After Siegel and Haskell are combined, the highlighting criterion becomes how the performer is satisfying the scoring criterion.  For example, there may be a highlight when a penalty is warranted.  When the angle is highlighted, the display color of the angle is changed.
The Examiner concedes Haskell does not explicitly disclose highlighting by changing color.  The Examiner believes it is inherent.  
). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Siegel with Haskell.  The suggestion/motivation would have been in order to bring a user’s attention to certain features.  For example, if a certain motion is less than perfect, and a penalty should be applied, the angle may be drawn in red.

Regarding Claim 12, Siegel in view of Haskell discloses The performance display method according to claim 1, further comprising: referring to scoring information that stores an angle used for scoring the element and a scoring criterion determined in accordance with a difference from the angle in a related manner; and in accordance with the scoring criterion corresponding to the calculated angle, changing a display color of the angle when the performance image and the scoring image are displayed so as to be compared with each other (See Claim 6 rejection for detailed analysis.).

Regarding Claim 18. The performance display apparatus according to claim 13, wherein the processor is further configured to: refer to scoring information that stores an angle used for scoring the element and a scoring criterion determined in accordance with a difference from the angle in a related manner; and in accordance with the scoring criterion corresponding to the calculated angle, change a display color of the angle when the performance image and the scoring image are displayed so as to be compared with each other (See Claim 6 rejection for detailed analysis.).

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Díaz-Pereira, M. Pino, et al. "Automatic recognition and scoring of olympic rhythmic gymnastic movements." Human movement science 34 (2014): 63-80.
Shin, Jeongeun, and Shinji Ozawa. "A study on motion analysis of an artistic gymnastics by using dynamic image processing-for a development of automatic scoring system of horizontal bar." 2008 IEEE International Conference on Systems, Man and Cybernetics. IEEE, 2008.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGXI LIU whose telephone number is (571)270-7509.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/ZHENGXI LIU/Primary Examiner, Art Unit 2611